Per Curiam.
An examination of the bills of exceptions, upon which the assignments of error in this case are rested, satisfies us that the judicial rulings complained of, even if technically erroneous, worked no harm to the plaintiff in error; that they could have had no effect either in the determination of the question of his liability, or of the amount of that liability as found by the jury. For this reason the judgment will be affirmed.
For affirmance — Magie, Chancellor, Ti-ie Chief Justice, Garrison, I-Iendriokson, Pitney, Swayze, Reed, Trenchard, Bogert, Vredenburgh, Vroom, Green, Gray, Dill, J.J. 14.
For reversal — None.